Exhibit 99.1 Seneca Foods Reports Strong Earnings of $18.6 million or $1.52 per Diluted Share for the Third Quarter of Fiscal 2010 Marion, NY, February 1, 2010 Seneca Foods Corporation (NASDAQ: SENEA, SENEB) is pleased to report that for the quarter ended December 26, 2009, net earnings were $18.6 million, or $1.52 per diluted share, versus $13.8 million or $1.13 per diluted share in the quarter ended December 27, 2008. Excluding a non-cash after-tax LIFO charge of $2.6 million and $11.3 million, net earnings per diluted share were $1.73 and $2.05 during the quarters ended December 26, 2009 and December 27, 2008, respectively. Sales decreased 3.5% to $447.0 million compared to the third quarter of fiscal 2009. The decrease in sales is attributable to sales volume reduction of $19.0 million partially offset by increased selling prices/improved sales mix of $2.7 million. "We continue to be pleased by the strong earnings performance in the third quarter. While our sales were lower, predominately due to reduced sales to the U.S. Department of Agriculture (USDA), we continue to witness strength in private label and we believe consumers continue to find strong appeal in the value and nutritional benefits of canned vegetables and fruits. The decline in our USDA business was by choice as we were unwilling to sacrifice margins to winsome of this business this year. Excluding sales to the USDA, our top-line would have been up by $12.2 million for the third quarter despite heavy promotional activity by the leading competitive brands", said Kraig H. Kayser, President and CEO. Net earnings for the nine months ended December 26, 2009 increased to $42.1 million, or $3.44 per diluted share, compared to $16.1 million or $1.32 per diluted share in the prior year. Excluding a non-cash after-tax LIFO charge of $8.7 million and $27.2 million, net earnings per diluted share were $4.16 and $3.54 during the nine months periods ended December 26, 2009 and December 27, 2008, respectively. Net sales for the nine months ended December 26, 2009 increased from last year by $5.3 million, or 0.5%, to $1,000.8 million. The increase in sales is attributable to increased selling prices/improved sales mix of $48.3 million partially offset by a sales volume reduction of $43.0 million. Pre-tax results for the nine months ended December 27, 2008 included a $0.2 million gain on the sale of unused equipment and a $0.9 million plant restructuring charge primarily related to a Voluntary Workforce Reduction Program at our plant in Modesto, California. Earnings Conference Call and Webcast The
